                        Case 7:21-cv-02478-NSR Document 6 Filed 05/24/21 Page 1 of 2




                                        UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF NEW YORK

              Abraham Lamm, individually and on behalf of
              all others similarly situated,

                      Plaintiff,

              v.                                                       Case No. 7:21-cv-02478


              FMS, Inc. and John Does 1-25,

                      Defendant.
                                                                   /                   5/25/2021


                                   FMS, INC.’S NOTICE OF MOTION TO DISMISS
                                        FOR FAILURE TO STATE A CLAIM

                      Defendant, FMS, Inc. (“FMS”), through undersigned counsel and pursuant to FED.

              R. CIV. P. 12(b)(6), respectfully submits this Motion to Dismiss for Failure to State a Claim

              seeking dismissal of the complaint filed by the plaintiff, Abraham Lamm. For the reasons

              stated in FMS’ memorandum in support thereof, the Court should dismiss plaintiff’s action

              against FMS with prejudice.

              Dated: May 24, 2021                            Respectfully submitted
Defendant's motion to dismiss is denied without
prejudice for failure to follow my individual practices.     /s/ Aaron R. Easley
See Sec. 3.A.ii.                                             Aaron R. Easley, Esq. (ae9922)
The Court construes Defendant's attempted motion as a        Sessions, Fishman, Nathan & Israel
pre-motion conference request, waives the conference         3 Cross Creek Drive
requirement, and grants Defendant leave to file its          Flemington, NJ 08822
motion as follows: moving papers shall be served (not        Telephone: (908) 237-1660
filed) on June 24, 2021; opposition papers shall be          Facsimile: (908) 237-1663
served (not filed) on July 26, 2021; and reply papers        Email: aeasley@sessions.legal
shall be served on August 10, 2021. All motion papers        Attorney for Defendant
shall be filed on the reply date, August 10, 2021. Parties
shall provide two hard courtesy copies of all motion
papers as they are served.
The Clerk of Court is directed to terminate the motion at      1
ECF No. 6.
Dated: May 25, 2021
        White Plains, NY
